UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 Ballantyne Strong,Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0 -11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0 -11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. NOTICE AND PROXY STATEMENT FOR THE ANNUAL MEETING OF STOCKHOLDERS to be held at Omaha Marriott Regency 10220 Regency Circle Omaha, Nebraska 68114 on May14, 2014 at 9:00a.m. (Local Time) NOTICE OF ANNUAL MEETING OF STOCKHOLDERS to be held May14, 2014 The Annual Meeting of Stockholders of Ballantyne Strong,Inc. will be held at the Omaha Marriott Regency, 10220 Regency Circle, Omaha, Nebraska 68114, on May14, 2014 at 9:00a.m., Local Time, for the following purposes: 1. To elect seven directors of the Company to one -year terms. 2. To consider and act upon a non -binding advisory resolution to approve the compensation of the Company’s Named Executive Officers, as described in the Proxy Statement. 3. To ratify the Ballantyne Strong, Inc. 2014 Non-Employee Directors’ Restricted Stock Plan. 4. To approve the 2010 Long-Term Incentive Plan amendment and Section 162(m) material terms for payment of performance-based compensation. 5. To ratify the appointment of KPMG LLP as the Company’s independent auditors for the fiscal year ending December 31, 2014. 6. To transact such other business as may properly be brought before the meeting or any adjournment or postponement thereof. Only those stockholders of record at the close of business on March17, 2014, (the “Record Date”) shall be entitled to notice of the meeting and to vote at the meeting. Your vote is important. Whether or not you plan to attend the Annual Meeting in person, please submit your proxy as soon as possible to assure a quorum. Please vote in one of these three ways: Visit the website at www.investorvote.com/BTN and have your proxy card in hand to vote through the internet, or Use the toll -free telephone number listed on the proxy card, or Mark, sign, date and promptly return the enclosed proxy card in the postage -paid envelope. If you vote on the website or by telephone you do not need to return the proxy card by mail. Voting by any of these methods will ensure that you are represented at the Annual Meeting even if you are not there in person. Stockholders who have previously voted but attend the meeting may withdraw their proxy if they wish to do so, and vote in person. If you desire assistance in scheduling overnight accommodations in Omaha, contact Tiffanie Pusateri at Ballantyne at (402)829-9403. Early reservations are encouraged. The formal meeting of stockholders will be followed by a review of our business. I look forward to seeing you at the Annual Meeting. Dated this 31st day of March, 2014 . By Order of the Board of Directors Gary L. Cavey President and Chief Executive Officer Table of Contents GENERAL INFORMATION ABOUT THE MEETING AND VOTING 1 Who may vote? 1 What is the purpose of the Annual Meeting? 1 Who may attend the Annual Meeting? 1 What constitutes a quorum? 1 May I vote by proxy card, by telephone or through the internet? 1 May I vote confidentially? 1 May I change my vote? 2 How does the Board recommend I vote? 2 How many votes are required to approve each Proposal? 2 What is a broker non -vote? 2 Who pays the expenses incurred in connection with the solicitation of proxies? 3 How can I find out the results of the voting at the Annual Meeting? 3 How may I get additional copies of the Annual Report? 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 4 PROPOSAL ONE ELECTION OF DIRECTORS 6 BOARD OF DIRECTORS 6 CORPORATE GOVERNANCE 8 Board Leadership Structure and Role of the Board in Risk Oversight 8 Board Independence 8 Communication to the Board 8 Board Meeting Attendance 9 Board Attendance at Annual Meeting 9 Stock Ownership Guidelines for Directors and Officers 9 BOARD COMMITTEES 10 Audit Committee 10 Compensation Committee 10 Nominating and Corporate Governance Committee 11 EXECUTIVE COMPENSATION DISCUSSION AND ANALYSIS 12 Executive Summary 12 Compensation Discussion and Analysis 12 Compensation Risk Assessment 18 Compensation Committee Interlocks and Insider Participation 18 Compensation Committee Report 18 Executive Compensation 19 Summary Compensation Table 19 Grants of Plan -based Awards for Fiscal 2011 21 Outstanding Equity Awards at Fiscal Year -End 22 Options Exercised and Stock Vested 22 Director Compensation 23 REPORT OF THE AUDIT COMMITTEE 24 PROPOSAL TWO ADVISORY VOTE ON EXECUTIVE COMPENSATION 25 PROPOSAL THREE RATIFICATION OF THE BALLANTYNE STRONG, INC. 2014 NON-EMPLOYEE DIRECTIROS’ RESTRICTED STOCK PLAN 26 PROPOSAL FOURAPPROVAL OF THE2010 LONG-TERM INCENTIVE PLAN AMENDMENT AND SECTION 162(m) MATERIAL TERMS FOR PAYMENT OF PERFORMANCE-BASED COMPENSATION 28 PROPOSAL FIVE RATIFICATION OF APPOINTMENT OF THE COMPANY’S INDEPENDENT AUDITORS 35 STOCKHOLDER PROPOSALS 36 ADDITIONAL INFORMATION 36 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS MAY 14, 2014 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Ballantyne Strong,Inc. (the “Company”). The 2014 Annual Meeting of Stockholders will be held on May14, 2014 at 9:00a.m., Local Time, at the Omaha Marriott Regency, 10220 Regency Circle, Omaha, Nebraska 68114 and its telephone number is 402- 399-9000 . Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on May14, 2014 As permitted by Securities and Exchange Commission rules, the Company is making this Proxy Statement and its Annual Report available to its stockholders electronically via the internet. On April 4, 2014, the Company mailed to many stockholders a Notice of Internet Availability of Proxy Materials containing instructions on how to access this Proxy Statement, the Company’s Annual Report and vote online. Those stockholders who do not receive such a Notice, including stockholders who have previously requested to receive paper copies of proxy materials, will receive a copy of this Proxy Statement, the proxy card, and the Annual Report by mail. This Notice also contains instructions on how you can (i)receive a paper copy of the Proxy Statement, proxy card and Annual Report if you only received a Notice by mail, or (ii)elect to receive your Proxy Statement, proxy card and Annual Report over the internet next year if you received them by mail this year. GENERAL INFORMATION ABOUT THE MEETING AND VOTING Who may vote? The Company has one class of voting shares outstanding. Only stockholders of record of our common stock at the close of business on March 17, 2014, the Record Date, are entitled to receive notice of the Annual Meeting and to vote the shares of common stock that they held on the Record Date. At the close of business on March 17, 2014, the Company had 14,139,462 shares of outstanding common stock, all of which are entitled to vote at the Annual Meeting. Each share of common stock will have one vote on each matter to be voted on. The shares of common stock held in treasury will not be voted. What is the purpose of the Annual Meeting? At the Company’s Annual Meeting, stockholders will act upon the matters described in the accompanying notice of meeting. In addition, management will report on Ballantyne’s performance during fiscal 2013 and respond to questions from stockholders. Who may attend the Annual Meeting? All stockholders as of the Record Date, or their duly appointed proxies, may attend the Annual Meeting. What constitutes a quorum? The presence at the Annual Meeting, in person or by proxy, of the holders of a majority of the Company’s common stock outstanding on the Record Date will constitute a quorum, permitting the meeting to conduct its business. As of the Record Date, 14,139,462 shares of common stock were outstanding. Broker non -votes, abstentions and proxies marked “withheld” for the election of directors, will be counted for purposes of determining the presence or absence of a quorum for the transaction of business, but will not be counted for purposes of determining the number of votes cast with respect to a proposal. May I vote by proxy card, by telephone or through the internet? You may vote by proxy card, by telephone or through the internet. Voting by any of these methods will ensure that you are represented at the Annual Meeting even if you are not there in person. May I vote confidentially? Yes. The Company’s policy is to treat all stockholder meeting proxies, ballots and voting tabulations of a stockholder confidentially, if the stockholder has requested confidentiality on the proxy or ballot. Please refer to the proxy card for instructions. 1 If you so request, your proxy will not be available for examination and your vote will not be disclosed prior to the tabulation of the final vote at the Annual Meeting, except (i)to meet applicable legal requirements, (ii)to allow the independent election inspectors to count and certify the results of the vote or (iii)if there is a proxy solicitation in opposition to the Board of Directors, based upon an opposition proxy statement filed with the Securities and Exchange Commission. The independent election inspectors may at any time inform us whether or not a stockholder has voted. May I change my vote? You may revoke your proxy and change your vote at any time before the final vote at the Annual Meeting. You may change your vote on the internet or by telephone (only your latest internet or telephone proxy submitted prior to the Annual Meeting will be counted), or by signing and returning a new proxy card with a later date, or by attending the meeting and voting in person. However, your attendance at the Annual Meeting will not automatically revoke your proxy unless you vote again at the meeting or specifically request in writing that your prior proxy be revoked. How does the Board recommend I vote? Unless you give instructions on your proxy card, the persons named as proxy holders on the proxy card will vote in accordance with the recommendations of the Board of Directors. The Board’s recommendation is set forth in the description of each proposal in this Proxy Statement. With respect to any other matter that properly comes before the Annual Meeting, the proxy holders will vote as recommended by the Board of Directors or, if no recommendation is given, in their own discretion. How many votes are required to approve each Proposal? Election of Directors. The election of a director requires the affirmative vote of a plurality of the shares present or represented by proxy at the meeting and entitled to vote. Consequently, votes to withhold and broker non -votes will have no impact on the election of directors. A properly executed proxy marked “Withhold” with respect to the election of a director nominee will be counted for purposes of determining whether there is a quorum, but will not be considered to have been voted for or against the director nominee Your broker will not be able to vote your shares with respect to the election of directors if you have not provided directions to your broker. We strongly encourage you to submit your proxy card and exercise your right to vote as a stockholder. Advisory Vote on Executive Compensation. The affirmative vote of a majority of the shares present or represented by proxy at the meeting or entitled to vote will be deemed by the Board to constitute the advisory vote on executive compensation. 2014 Non-Employee Directors’ Restricted Stock Plan. The affirmative vote of a majority of the shares present or represented by proxy at the meeting or entitled to vote is required to approve Proposal 3, ratification of the Ballantyne Strong, Inc. 2014 Non-Employee Directors’ Restricted Stock Plan. 2010 Long-Term Incentive Plan. The affirmative vote of a majority of the shares present or represented by proxy at the meeting or entitled to vote is required to approve Proposal 4, 2010 Long-Term Incentive Plan amendment and Section 162(m) material terms for payment of performance-based compensation. Ratification of Independent Auditors . The affirmative vote of a majority of the shares present or represented by proxy at the meeting or entitled to vote is required to approve Proposal 5, ratification of the appointment of KPMG LLP as the Company’s independent auditors for the fiscal year ended December 31, 2014. What is a broker non -vote? If you hold your shares in street name and do not provide voting instructions to your broker, your shares will not be voted on any proposal on which your broker does not have discretionary authority to vote. In this situation, a “broker non -vote” occurs. Shares constituting broker non -votes are not counted or deemed to be present or represented for the purpose of determining whether stockholders have approved a matter, but they are counted as present for the purpose of determining a quorum at the Annual Meeting. 2 Who pays the expenses incurred in connection with the solicitation of proxies? The Company will bear the cost of solicitation of proxies, including the charges and expenses of brokers and others for forwarding solicitation materials to beneficial owners of stock. In addition to the use of mail, proxies may be solicited by personal interview, telephone or facsimile. Computershare,Inc., the Company’s Transfer Agent, is prepared to assist the Company to solicit proxies, if necessary. How can I find out the results of the voting at the Annual Meeting? Preliminary voting results will be announced at the Annual Meeting. In addition, final voting results will be published in a Current Report on Form8 -K that we expect to file within four business days after the Annual Meeting. If final voting results are not available to us in time to filea Form8 -K within four business days after the meeting, we intend to filea Form8 -K to publish preliminary results and, within four business days after the final results are known to us, file an amendment to the Form8 -K to publish the final results. How may I get additional copies of the Annual Report? Our Annual Report on Form10 -K for the fiscal year ended December31, 2013, including financial statements, is available through our website at www.strong-world.com . For a printed copy, please contact our Corporate Secretary by mail at the address listed below: Attn: Corporate Secretary Ballantyne Strong,Inc. 13arkway, Suite 400 Omaha, NE 68154 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Largest Owners of Ballantyne Shares The following table shows each person or entity Ballantyne knows to be the beneficial owner of more than five percent of the Company’s outstanding common stock as of the Record Date of March 17, 2014 . Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership(1) Percent of Class(2) Ariel Investments,LLC 200 E. Randolph Drive, Suite 2900 Chicago, IL 60601 17.02% Dimensional Fund Advisors LP 6300 Bee Cave Road, Building One Austin, TX 78749 6.64% This information is based on a Form13G filed with the Securities and Exchange Commission on February 14, 2014 and February 10, 2014, respectively . Based upon 14,139,462 shares outstanding on March 17, 2014 . Share Ownership of Directors and Officers The following chart sets forth, as of the close of business on March 17, 2014, certain information concerning beneficial ownership of common stock by each director and director nominee of the Company, each of the named executive officers (as defined below), and all directors and executive officers as a group. Name Number of Shares Beneficially Owned(1) Percent of Common Stock(2) Gary L. Cavey, President and CEO Mary A. Carstens, Senior Vice President,CFO, and Treasurer * Christopher D. Stark, Senior Vice President and COO * Ray F. Boegner, Senior Vice President55 * David G. Anderson, Senior Vice President, General Counsel and Secretary * William F. Welsh, II, Chairman of the Board James C. Shay, Director * Marc E. LeBaron, Director * Mark D. Hasebroock, Director * Samuel C. Freitag, Director * Donde Plowman, Director * All directors and executive officers as a group(11persons) 5.0% * Less than 1% of common stock outstanding. (1) All executive officers beneficially own 304,769 shares, including exercisable stock options and restricted stock, or 2.2% of the outstanding common stock. (1)(14) Each director, nominee and officer not shown as being a part of a group owns all outstanding shares directly and has sole or shared voting and investment power over such shares. The number of shares shown for stockholders reporting ownership as part of a group represents the total number of shares over which any member of the group has sole or shared voting or investment power. Based upon 14,139,462 shares of common stock outstanding as of March 17, 2014. Each named person is deemed to be the beneficial owner of shares of common stock that may be acquired within 60days of March 17, 2014, upon the exercise of stock options. The shares also include restricted stock which will vest within 60days of March 17, 2014, as the individuals have sole or shared voting and investment power over such shares. Accordingly, the number of shares and percentage set forth next to the name of such person, all executive officers as a group and all directors, nominees and executive officers as a group includes the shares of common stock issuable pursuant to presently exercisable stock options and non -vested restricted stock. However, the shares of common stock so issuable upon exercise of stock options or unvested restricted stock by any such person are not included in calculating the percentage of common stock beneficially owned by any other stockholder. 4 Includes 24,829 shares of common stock directly owned by Mr.Cavey, 45,000 shares held in the Gary L. Cavey Revocable Trust of which Mr.Cavey is the Trustee and 74,500 shares purchasable pursuant to presently exercisable stock options. Includes 18,889 shares of common stock directly owned by Ms.Carstens and 17,200 shares purchasable pursuant to presently exercisable stock options. Includes 37,713 shares of common stock directly owned by Mr.Stark and 15,000 shares purchasable pursuant to presently exercisable stock options. Includes 40,873 shares of common stock directly owned by Mr.Boegner and 15,000 shares purchasable pursuant to presently exercisable stock options. Includes 8,175 shares of common stock directly owned by Mr. Anderson and 7,500 shares purchasable pursuant to presently exercisable options. Includes 138,250 shares of common stock directly owned by Mr.Welsh and 6,250 shares of restricted common stock vesting within 60days of March 17, 2014 . Includes 11,700 shares of common stock directly owned by Mr. Shay and 6,250 shares of restricted common stock vesting within 60 days of March 17, 2014 . Includes 32,500 shares of common stock directly owned by Mr.LeBaron and 6,250 shares of restricted common stock vesting within 60days of March 17, 2014 . Includes 39,625 shares of common stock directly owned by Mr.Hasebroock and 6,250 shares of restricted common stock vesting within 60days of March 17, 2014 . Includes 74,219 shares of common stock directly owned by Mr.Freitag, 48,000 shares of common stock held by Mr. Freitag’s wife and children and 6,250 shares of restricted common stock vesting within 60days of March 17, 2014 . Includes 16,356 shares of common stock directly owned by Dr. Plowman and 6,250 shares of restricted common stock vesting within 60days of March 17, 2014 . Includes 443,129 shares of common stock owned directly by all directors, nominees and executive officers as a group, 45,000 shares owned indirectly by the Gary L. Cavey Revocable Trust, 48,000 shares of common stock held by Mr. Freitag’s wife and children, 37,500 shares of restricted common stock vesting within 60days of March 17, 2014 and 129,200 shares purchasable pursuant to presently exercisable stock options. 5 PROPOSAL ONE ELECTION OF DIRECTORS Ballantyne’s Certificate of Incorporation, as amended, and Bylaws, as amended, provide for the annual election of all directors. The Bylaws allow the Board to set the number of directors from time to time and to appoint directors between Annual Meetings. For purposes of this 2014 Annual Meeting the Board of Directors has set the number of directors at seven (7). At the 2013 Annual Meeting stockholders elected seven (7)directors namely William F. Welsh, II, Gary L. Cavey, Marc E. LeBaron , Mark D. Hasebroock, Donde Plowman , Samuel C. Freitag and James C. Shay.
